EXHIBIT 10.15

 

SEPERATION AGREEMENT

 

This SEPERATION AGREEMENT (this “Agreement”) is made and entered into as of May
23, 2003 by and between Captaris, Inc. (herein “Company”) and Jeffrey B.
deCillia (herein “Executive”).

 

The Company desires to transition the job of Chief Financial Officers (herein
“CFO”).

 

The Executive is desirous of assisting the Company in such transition.

 

Timing:

 

  • The Executive agrees to make himself available and focus his full working
efforts, towards the benefit of the Company, up to June 30, 2003, which is to be
Executive’s last day as CFO of the Company unless otherwise extended by written
agreement.

 

Standard Severance:

 

  • Executive to receive six months base pay, to be paid in conjunction with the
processing of the June 30, 2003 payroll.

 

  • Executive to receive six months medical and dental benefits, equivalent to
coverage in place on signing of this document, in the form of cash payment,
grossed up for taxes at the executives projected incremental tax rate to be paid
on the June 30, 2003 payroll. Total after gross up for taxes is $8,231.

 

  • Severance benefits to include one-year executive level outplacement through
Moore & Associates. Executive may elect to receive such benefit, or a portion
thereof, as cash compensation. Executive recognizes that in electing such the
benefit becomes a taxable wage and is subject to normal payroll taxes. Such
benefit to be paid as directed by Executive.

 

In exchange for the non-solicitation, non-compete and release provisions granted
by Executive as shown below, Company agrees to provide the additional benefits
and release provisions described below:

 

Non-Solicitation:

 

  • Executive agrees to not directly or indirectly solicit, influence or entice,
to attempt to solicit, influence or entice, any employee of the Company to cease
his or her relationship with the Company for a period of one year from June 30,
2003.

 

Non-Compete:

 

  •

Executive agrees that he will not directly or indirectly, be employed by,
consult with or otherwise perform services for, own, manage, operate, join,
control or participate in the ownership, management, operation or control of or
be connected with any Competitor unless released from such obligation in writing
by the Company for a period of six months from June 30, 2003. Competitor is
defined as each company named in the Company’s Quarterly Report on Form 10-Q for



--------------------------------------------------------------------------------

 

the quarter ended March 31, 2003, as filed with the Securities and Exchange
Commission on May 15, 2003, under the heading “Our market is highly competitive”
of the section titled “Factors That May Affect Our Business, Future Operating
Results, Financial Condition and Market Price of Our Stock.” Such agreement not
to compete does not include equity investments the Executive may make from time
to time that is less than 5% of any outstanding stock of competitor as defined
herein. Additionally, for Microsoft, IBM, NEC, Nortel, and Siemens, this
restriction only applies to the divisions of those companies that compete
directly with the Company.

 

Release of Company:

 

  • In exchange for consideration provided by the Company, which is over and
above that which Executive would otherwise be entitled, Executive hereby
releases and forever discharges the Company and all its respective affiliates,
subsidiaries, divisions, officers, directors, agents, employees, attorneys, and
insurers from any and all known or unknown claims, actions, causes of action,
rights, or damages which Executive may have from the beginning of time to the
date of execution hereof, arising out of or in any way related to his employment
with Captaris.

 

Variable RST Pay:

 

  • In recognition of the Executives role in the completed objectives up to the
date of the signing of this agreement, Executive shall receive $16,250. Such
amount to be paid in conjunction with the June 30, 2003 payroll processing.

 

  • Items completed include the successful and cost effective renewal of D&O
insurance coverage as well as other corporate coverage, successful initial
compliance with Sarbanes Oxley and specifically the formation of the DPC
committee including documentation of procedures to enable the certifications
required Sarbanes Oxley and timely filing of annual 10K and first quarter 2003
10Q, completion of drafts of committee charters for each committee of the Board
of Directors, and the successful negotiation and relocation of the Company’s
corporate headquarters to Bellevue, Washington.

 

Transition objectives pay:

 

  • Transition objectives pay to be targeted at $16,250.

 

  • Payment of this variable compensation is dependent on the Executive
completing, or causing to be completed, the items as shown in the transition
objectives addendum and is targeted for pay on the July 15, 2003 pay cycle.

 

Release of Executive:

 

  • In exchange for consideration provided by the Executive, which is over and
above what which Company would otherwise be entitled, Company hereby releases
the Executive from any and all claims of any kind, known or unknown, that the
Company may have from the beginning of time to the date of execution hereof.

 

2



--------------------------------------------------------------------------------

Equipment:

 

  • Executive shall be allowed to keep his current laptop, docking station and
other items related to the laptop itself including the operating software
currently loaded on such computer.

 

  • Executive agrees to allow Company IT professionals to remove necessary items
to prevent unauthorized access to Company data.

 

  • Company agrees to allow Executive to keep SOHO 2 firewall, Cisco wireless
HUB, Cisco wireless card, Keyboard, mouse, NEC monitor, 3Comm HUB, and
all-in-one HP G85 printer, fax, etc. unit, all of which are currently installed
/ located at Executive’s residence.

 

  • Executive agrees to allow Company IT personnel access to, or bring such
items into Company’s office to allow access to, such items as listed above to
remove such settings or otherwise alter to prevent unauthorized access to
Company data.

 

  • Executive shall be allowed to keep his last working cell phone and retain
the phone number.

 

Additional pay contingent on employment status:

 

  • Executive to receive up to six months additional base pay, to be paid as W-2
wages in conjunction with regular payroll processing beginning January 1, 2004
and continuing through June 30, 2004 unless the Executive is “otherwise
employed” as defined below.

 

  • Executive to receive up to six months medical and dental benefits,
equivalent to coverage in place on signing of this document, in the form of cash
payment, grossed up for taxes at the executives projected incremental tax rate
to be paid with regular payroll processing beginning January 1, 2004 and
continuing through June 30, 2004 unless the executive is “otherwise employed” as
defined below.

 

  • “Otherwise employed” is defined as “the executive is receiving W-2 wages as
a full-time employee in an executive level financial position (i.e., CFO, VP
Finance, Controller) at a corporate office, or division, or an entity other than
the Company”.

 

  • Executive is responsible for notifying Company as soon as practicable as to
his acceptance of such employment in an effort to minimize Company’s costs
associated with this Agreement.

 

  • Additional pay to cease upon the day prior to the Executive’s first day of
work when becoming “otherwise employed” as defined above.

 

Other:

 

  • Terms of this agreement shall continue to any successor corporation of the
Company.

 

  • Executive agrees to make himself available for a period of one year from the
date of this Agreement, to assist the Company with legal matters, if called upon
to do so, within reasonable geographical boundaries and not to interfere with
Executives then employer relationship. Executive to be compensated for his time
and reimbursed for any out of pocket costs associated with his efforts on behalf
of the Company.

 

3



--------------------------------------------------------------------------------

  • Governing law is the State of Washington.

 

  • Both parties agree to settle disputes via Commercial Arbitration Rules of
the American Arbitration Association to be conducted in King County, Washington.

 

  • Amendments to this agreement must be in writing and mutually accepted.

 

Agreed to by:

 

Captaris, Inc.

  

Executive

/s/ David P. Anastasi

--------------------------------------------------------------------------------

  

/s/ Jeffrey B. deCillia

--------------------------------------------------------------------------------

David P. Anastasi

  

Jeffrey B. deCillia

President and CEO

    

5/23/03

--------------------------------------------------------------------------------

  

5/23/03

--------------------------------------------------------------------------------

Date

  

Date

 

4



--------------------------------------------------------------------------------

TRANSITION OBJECTIVES ADDENDUM

 

Transition objectives:

 

  • Transition files and office to new CFO, assuming on board in the timeframe
contemplated by this agreement. Facilitate introductions to finance staff and
other personnel if asked to do so.

 

  • Transition Secretary of Corporation responsibilities on interim basis to
Manager of Legal Affairs.

 

  • Prepare detailed plan to transition signers at banks and other institutions
– to be carried out by new CFO and other Company personnel.

 

  • Assist as needed, or cause others in department to assist as needed, with
planning for ERP system upgrade.

 

  • Assist with evaluation and negotiation of purchase of Get Paid software –
implementation will be managed by new CFO and existing IT professionals.

 

  • Complete or cause to be completed an evaluation of budget to actual results
with respect to operating expenses – to be measured by the presentation by the
director of finance, assisted by Executive, at the meeting targeted for June 5,
2003.

 

  • Support CEO level RST’s to the extent possible in timeframe and transition
support of these objectives were appropriate prior to June 30, 2003.

 

  • Complete management letter process with D&T measured by final letter
issuance with management comments included or detailed in separate document.

 

  • Ensure that day-to-day accounting records are maintained to June 30, 2003.

 

  • Provide CEO with draft finance and order fulfillment organization chart
recommendations.

 

  • Draft public release of CFO transition.

 

  • Assist Director of Investor Relations with new investor road show
presentation.

 

  • Assist CEO and Director of Investor Relations with Shareholder meeting
presentation.

 

  • Complete redrafting of Corporate Investment Policy as directed by Audit
Committee. Provide draft of such to CEO. Once approved, develop a proposed
written plan to migrate investment portfolio to match new policy.

 

  • Assist Audit Committee in completing D&T final fee negotiations.

 

  • Insure that all direct reporting positions have up to date RST’s, Job
Descriptions, Reviews and Salary adjustment recommendations prior to June 30,
2003.

 

  • Prepare pre-draft of second quarter 10Q by June 30, 2003.

 

The Company and Executive agree that the Company may request additional items
and that such items are subject to mutual agreement by both parties acting in
good faith.

 

5